Case 3:19-cv-00869-LAB-AHG Document 26 Filed 05/18/20 PageID.543 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                              SOUTHERN DISTRICT OF CALIFORNIA
10
11
       VICTORIA ESCOBEDO,                               Case No.: 19cv869-LAB (AHG)
12                                       Plaintiff,
                                                        ORDER OF DISMISSAL
13     v.
14
       ANDREW M. SAUL, Commissioner of
15     Social Security,
                                      Defendant.
16
17          On July 15, 2019, Plaintiff Victoria Escobedo, proceeding pro se and in forma

18   pauperis, filed an amended civil complaint against Defendant Andrew M. Saul,

19   Commissioner of Social Security, seeking judicial review of the denial of her application for

20   social security disability and supplemental security income benefits. ECF No. 6. Pursuant

21   to a briefing schedule set by Magistrate Judge Allison H. Goddard, Escobedo was to file her

22   merits brief no later than February 11, 2020. ECF No. 20. When she failed to file her brief

23   by that date, Judge Goddard directed Escobedo to show cause why the case should not be

24   dismissed for failure to prosecute. ECF No. 21. Escobedo responded that she was relying

25   a friend to help file her papers, and that neither she nor her friend had knowledge of the law.

26   ECF No. 23. Finding good cause, Judge Goddard granted Escobedo an extension to file

27   her merits brief through April 17, 2020. ECF No. 24. Escobedo again missed the deadline.

28   On April 21, 2020, Judge Goddard issued a final order instructing Escobedo to file her merits



                                                  -1-
Case 3:19-cv-00869-LAB-AHG Document 26 Filed 05/18/20 PageID.544 Page 2 of 2



 1   brief by May 12, 2020 or face dismissal of her action. The deadline has again come and
 2   gone, but Escobedo has still not filed her merits brief.
 3           In light of Escobedo’s repeated failure to meet court-imposed deadlines, this action
 4   is DISMISSED for failure to prosecute under Federal Rule of Civil Procedure 41(b). See
 5   also In re Wright, 659 F. App'x 438, 439 (9th Cir. 2016) (affirming a district court’s dismissal
 6   for failure to prosecute where the district court warned the party that failure to file a brief
 7   would result in dismissal). The clerk is directed to enter judgment accordingly and close the
 8   case.
 9           IT IS SO ORDERED.
10   Dated: May 13, 2020
11                                                  HONORABLE LARRY ALAN BURNS
                                                    Chief United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -2-
